 

Exhibit 10.2

 

 

November 12, 2004

Via Facsimile: 847/933-1587

DMCB, LLC

5135 Golf Road

Skokie, Illinois 60077

Attention: Mr. Lev Stratievski, Manager

Re: 350 East Dundee Road, Wheeling, Illinois (the "Property")

Dear Mr. Stratievski:

As you know, Cole Taylor Bank (the "Bank") and Arbor Acquisitions, Inc., an
Illinois corporation, as nominee of DMCB, LLC, are parties to that certain
Master Agreement relating to the Property (the "Master Agreement"), which Master
Agreement has an Effective Date of September 28, 2004.

The Due Diligence Period described in the Master Agreement expires today,
November 12, 2004. The purpose of this letter is to extend the expiration of the
Due Diligence Period through next Thursday, November 18, 2004. Additionally, the
second deposit of earnest money shall be due on November 19, 2004.

Except as specifically provided in this letter, the terms and conditions of the
Master Agreement are hereby confirmed, ratified and approved in their entirety
and shall continue in full force and effect.

[Remainder of page intentionally left blank]



 

 

 

 

 

If you are in agreement with the terms of this letter, please countersign below
and return a fully-executed letter to Tom Paar at 847/653-7864, with a copy to
Ruth Schoenmeyer at 312/840-8751.

Regards,

Cole Taylor Bank,

an Illinois banking corporation

 

By:

/S/ THOMAS PAAR

 

Thomas Paar

 

Senior Vice President -- Corporate Services

Agreed to and accepted as of this 12th day of November, 2004.

Arbor Acquisitions, Inc., an Illinois corporation

 

By:

/S/ BORIS STRATIEVSKY

Name:

Boris Stratievsky

Its:

Vice President

cc: Ruth A. Schoenmeyer (via facsimile: 312/840-8751)

Phillip Grossman (via facsimile: 847/673-4561)